                           UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO



    CHEVRON MINING INC.,

             Plaintiff,

    vs.                                                 No. 1:13-cv-00328-PJK-JFR

    UNITED STATES OF AMERICA, et al.,

            Defendants.


                          MEMORANDUM OPINION AND ORDER



          THIS MATTER is before the court on the United States’ Motion for Summary

Judgment on Allocation filed June 22, 2020 (U.S. Mot.). 1 ECF No. 193. The court,

being fully advised in the premises and the relevant law, finds that the government’s

motion is not well taken and should be denied.



                                       Background

          This case concerns the operation of a molybdenum mine near Questa, New

Mexico by the predecessor in interest of Plaintiff Chevron Mining, Inc. (Chevron) —

Molycorp, Inc. (Molycorp) — from 1919 to 2014. Chevron asserted claims under the

Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA)


1
    The case was transferred to the undersigned on April 23, 2021. ECF No. 204.
against the government for cost recovery, contribution, and a declaratory judgment

related to the remediation of waste generated by the mine. First Am. Compl. 30–33 (ECF

No. 32).

       In 2013, this court bifurcated proceedings into two phases: (1) a phase to resolve

the liability of the United States, and (2) if needed, an equitable allocation phase. ECF

No. 34 at 3; ECF No. 39. In 2015, the district court granted summary judgment in favor

of the government holding that the government was not liable under CERCLA either as a

past owner or arranger. Chevron Mining, Inc. v. United States, 139 F. Supp. 3d 1261

(D.N.M. 2015). On appeal, the Tenth Circuit affirmed in part and reversed in part,

holding that although not liable as an arranger, the government could be liable as past

owner. Chevron Mining Inc. v. United States, 863 F.3d 1261, 1284 (10th Cir. 2017).

The court of appeals noted that “the government engaged in much more than mere

passive ownership here.” Id. at 1278. The case was remanded to determine the United

States’ equitable share of the clean-up costs, if any, of the Questa Mine Superfund Site

(Questa Site). Id. at 1266. The clean-up costs consist of remediating waste rock and

tailings ponds that were generated by the mining activity at the Questa Site.



                                        Discussion

       The parties are familiar with the facts, so the court need not restate them here. The

government moves for summary judgment on the theory that Chevron should bear all of

the clean-up costs because Chevron not only owned and operated the mine, but it also

generated and disposed of the waste rock and tailings. U.S. Mot. at 1. In the alternative,

                                             2
should the court decide that the government is responsible for some small share of the

clean-up costs, the government urges that summary judgment still is appropriate because

the equitable apportionment could be done on the record as opposed to after a bench trial.

U.S. Mot. 44–45.

         In determining the allocation of costs under CERCLA, this court has broad

discretion to consider “such equitable factors as the court determines are appropriate.” 42

U.S.C. § 9613(f)(1). Some factors commonly considered by courts include the degree of

involvement by the parties in generating the waste, the culpability of the parties, the

benefits that redounded to the parties from the disposal of the waste, and knowledge or

acquiescence of the parties in the contaminating activities. See, e.g., United States v.

Colo. & E. R.R. Co., 50 F.3d 1530, 1536 n.5 (10th Cir. 1995); Lockheed Martin Corp. v.

United States, 35 F. Supp. 3d 92, 123–24 (D.D.C. 2014), aff’d, 833 F.3d 225 (D.C. Cir.

2016).

         The court has considered the parties’ submissions in accordance with Fed. R. Civ.

P. 56(a) and the standards set forth in Celotex Corp. v. Catrett, 477 U.S. 317 (1986),

Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986), and Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574 (1986). Because genuine issues of material fact exist

at this time, further proceedings will be required.

         NOW, THEREFORE, IT IS ORDERED that the United States’ Motion for

Summary Judgment on Allocation filed June 22, 2020 (ECF No. 193) is denied.




                                              3
      DATED this 19th day of May 2021 at Santa Fe, New Mexico.

                                              Paul Kelly, Jr.
                                              United States Circuit Judge
                                              Sitting by Designation
Counsel:

Tsuki Hoshijima and John Edward Sullivan, Trial Attorneys, U.S. Department of Justice,
Environment and Natural Resources Division, Environmental Defense Section,
Washington D.C., for Defendants.

Jennifer G. Anderson, Modrall Sperling, Albuquerque, New Mexico; Mark Hopson,
Gordon Todd, and Ellen Crisham Pellegrini, Sidley Austin LLP, Washington D.C.; and
R. Timothy McCrum and Kirsten L. Nathanson, Crowell & Moring LLP, Washington,
D.C., for Plaintiff.




                                          4
